DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed July 14, 2022.  Claims 1-21 are pending in this case.  Claims 1, 4, 8, 11, 15, and 18, are currently amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022, has been entered.
Response to Arguments
Applicant’s arguments, see REMARKS, filed July 14, 2022, with respect to the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claims 1, 8, and 15, as currently amended, have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claims 1, 8, and 15, as currently amended, have been withdrawn. 
Applicant’s arguments, see REMARKS, filed July 14, 2022, with respect to the rejections under 35 U.S.C. 103, of claims 1-21, as currently amended, have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103, of claims 1-21, as currently amended, have been withdrawn. 
Applicant's further arguments filed July 14, 2022, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1-21, as currently amended, that the claims recite statutory subject matter.
Applicant specifically argues, that the claims do not recite and abstract idea.
Examiner respectfully disagrees.
The claims recite verifying information about a user in order to carry out a transaction, by receiving a transaction package including access limitations for items from a trusted entity, providing a transaction package identifier to the trusted entity, storing the transaction package, receiving a request from the trusted entity, sending the response based on the package identifier to the trusted entity. This would fall within the certain methods of organizing human activity grouping of abstract ideas because it involves a commercial or legal interaction, which is an abstract idea.    The claims are grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because they involve authorizing a transaction for value, which is a commercial or legal interaction.
Applicant’s arguments with respect to claim(s) 1, 8, and 15, as currently amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 15-21 are directed to a server or system, claims 1-7 are directed toward a method, and claims 8-14 are directed toward a non-transient computer-readable medium. Therefore, the claims fall within the four statutory categories of invention. 
The claims are directed to verifying information about a user in order to carry out a transaction.
Specifically, the claims recite receiving a transaction package including access limitations for items from a trusted entity, providing a transaction package identifier to the trusted entity, storing the transaction package identifier, generating a secure transaction package, storing the transaction package, receiving a request from the trusted entity, sending the response based on the package identifier to the trusted entity. This would fall within the certain methods of organizing human activity grouping of abstract ideas because it involves a commercial or legal interaction, which is an abstract idea.    The claims are grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because they involve authorizing a transaction for value, which is a commercial or legal interaction.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as processor, storage, and communication platform, merely implement the abstract idea. Specifically, computers and memory devices perform the steps or functions of recite receiving a transaction package including access limitations for items from a trusted entity, providing a transaction package identifier to the trusted entity, storing the transaction package identifier, generating a secure transaction package, storing the transaction package, receiving a request from the trusted entity, sending the response based on the package identifier to the trusted entity. The use of computers and memory devices as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using computers and memory devices to perform the steps amounts to no more than using a computer or processor does not provide an improvement to the functioning of a computer because it only involves using a computer as a tool to perform a mathematical calculation. As discussed above, taking the claim elements separately, the processor, storage and communications platform perform the steps or functions of receiving a transaction package including access limitations for items from a trusted entity, providing a transaction package identifier to the trusted entity, storing the transaction package identifier, generating a secure transaction package, storing the transaction package, receiving a request from the trusted entity, sending the response based on the package identifier to the trusted entity. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transferring assets based on carrying out a contract.
Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)).  Therefore, the claim is not patent eligible.
Dependent claims, 2-7, 8-14, and 16-21 further describe the abstract idea of verifying information about a user to carry out a transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cristina Owen Sherr/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685